Citation Nr: 0805978	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of hernia 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied entitlement to service connection 
for PTSD and residuals of hernia surgery among other claims.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in June 2005.  The 
veteran's case was remanded for additional development in 
September 2005.  At that time the Board noted that the 
veteran expressed disagreement with the February 2003 rating 
decision that denied service connection for loose upper teeth 
in addition to the issues listed above.  The Board remanded 
the claim for the issuance of a statement of the case (SOC).  
The claims file does not reflect that a SOC was issued.  The 
Board will therefore again remand the issue of entitlement to 
service connection for loose upper teeth for the issuance of 
a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1990).  
(The issue has not been listed on the title page of this 
decision because, absent a substantive appeal, the Board does 
not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 
(1994); Hazan v. Gober, 10 Vet. App. 511 (1997).)

(The issue of entitlement to service connection for loose 
upper teeth is addressed in the REMAND portion of the 
decision below.)


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.

2.  The veteran does not have a current disability related to 
an in-service herniorrhaphy.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.655, 4.125(a) 
(2007).

2.  The veteran does not have any current residuals of a 
hernia surgery that are the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for PTSD 
and residuals of hernia surgery.  He claims that he was 
beaten by a gang in October 1973 while on a break from 
serving aboard the U.S.S. Jason in Okinawa, Japan and that he 
served aboard the U.S.S. Constellation during a large fire 
onboard the ship in 1988.  

The veteran's service medical were associated with the claims 
file.  The records do not reveal any references to treatment 
for or a diagnosis of any psychiatric disability.  The 
records are also silent for any reference to treatment 
related to a personal attack or treatment related to injuries 
sustained in a fire.  The veteran was seen for a right 
inguinal mass in August 1988 which was thought to be a 
hernia.  He was referred for a herniorrhaphy that month which 
revealed reactive inguinal nodes and abscess formation and no 
hernia sack.  In September 1988 the wound was noted to be 
healing well.  

Associated with the claims file are VA examination reports 
dated in September 1992.  The reports do not reveal any 
complaints related to PTSD or residuals of hernia surgery.  

VA outpatient treatment reports dated from January 1992 to 
May 2005 show that the veteran was admitted for alcohol and 
cocaine dependence from January to February 1992.  No other 
psychiatric diagnoses were reported at that time.  The 
veteran presented for a detoxification admission in January 
1997.  The veteran was admitted for one week and at his 
discharge he was diagnosed with major depression with 
suicidal ideation and psychotic features, alcoholism, and 
crack dependence.  The veteran was seen at VA for addiction 
therapy from January to April 1997.  Entries dated from May 
2001 to May 2005 document treatment for and diagnoses of 
alcohol dependence, cocaine abuse, bipolar affective 
disorder, depression, organic brain syndrome, psychosis, 
substance abuse, bipolar disorder, tobacco use disorder, and 
PTSD.  In June 2001, the veteran was noted to have undergone 
a right inguinal hernia repair and umbilical repair.  The 
veteran was noted to have a stitch abscess over the suture 
line in July 2001.  

Associated with the claims file is a letter from the 
veteran's treating psychologist at VA dated in July 2003.  
The psychologist reported that the veteran was in treatment 
at VA for PTSD related to his military service.  She said the 
veteran was exposed to a number of traumatic incidents while 
serving on an aircraft carrier in the Persian Gulf.  The 
incidents included airplane crashes, deaths of pilots and 
shipmates, and detail involving dead bodies.  She reported 
that the veteran developed PTSD symptoms as a result.  She 
concluded that the veteran's symptoms of PTSD have 
significantly limited his ability to prosper occupationally 
and in his relationships.  

Associated with the claims file is a reply from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
dated in July 2004.  The USASCRUR reported that a search of 
the command history for the U.S.S. Jason for the veteran's 
claimed attack in Okinawa in October 1973 revealed that the 
U.S.S. Jason was located in port in San Diego, California for 
the period from October 1 to November 25, 1973.  The USASCRUR 
also reported that a review of the ship's history for the 
U.S.S. Constellation revealed that on August 2, 1988, the 
U.S.S. Constellation fought a severe fire in the main 
engineering space.  The USASCRUR referred the RO to the 
veteran's service medical records for information regarding 
medical treatment the veteran received as a result of a 
beating.  

The veteran testified at a video conference hearing in June 
2005.  The veteran testified that a fire that broke out while 
he was serving aboard the U.S.S. Constellation in 1988.  He 
said the fire was a stressor because he feared he was going 
to die due to smoke inhalation.  He reported that he was 
responsible for guarding prisoners and that the fire was 
close to the area in which he was guarding prisoners.  The 
veteran said he was the brig supervisor but also helped put 
out the fire for three days because there were flashback 
fires.  He said he was treated with oxygen for smoke 
inhalation.  The veteran reported that another stressful 
incident occurred in Okinawa during the time period from 
December 1973 to January 1975.  He said he was attacked in a 
racist neighborhood.  He said he had chain marks across his 
face and a swollen eye.  He said he later found out that a 
friend was shot and killed in that incident.  He said the 
third stressor occurred when he was serving aboard the U.S.S. 
Constellation when he was performing ash burials at sea.  He 
said he had to place body parts in the refrigerators on the 
ship.  The veteran's brother testified that the veteran 
discussed his stressors with him but did not send any letters 
home relating the incidents.  The veteran also testified that 
he got a hernia wrestling.  He said he suffered a "gut 
wrench" (See transcript p. 16) and underwent a hernia 
operation in service in 1988.  He said he later underwent two 
more hernia procedures at VA.  

Associated with the claims file is a response from the 
National Archives and Record Administration (NARA) dated in 
October 2005.  The letter indicated that the deck log of 
ships to which the veteran was assigned were not available 
because the request did not include the unit with which the 
veteran served or any indication of the ship on which the 
veteran served.  The letter further reported that the deck 
logs of U.S. Navy ships subsequent to 1974 had not been 
accessioned by the NARA and remain in custody of the Ships' 
Histories Branch of the Naval Historical Center.  The Appeals 
Management Center (AMC) sent the veteran a letter in January 
2007 and requested that he provide the necessary information 
in order for the NARA to process the request for information.  
The veteran did not respond to the letter.  

The veteran was scheduled for VA examinations in December 
2006 in order assess his claims of service connection.  He 
was notified of the examinations in letters dated in October 
2006 and December 2006.  The veteran failed to report for the 
examinations.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

The veteran failed to report for the December 2006 VA 
examination and as such the claim must be decided on the 
evidence of record.  See 38 C.F.R. § 3.655.  

In this case, the veteran has been diagnosed with PTSD and 
treated for the same at VA.  However, a salient point to be 
made is that the veteran's stressors have not been verified, 
and the PTSD assessments made by VA practitioners have not 
been specifically linked to any specific stressor.  The 
USASCRUR reported in August 2004 that the U.S.S. Jason was 
docked in port in San Diego in October 1973 and not in 
Okinawa as the veteran has claimed.  Furthermore, while the 
USASCRUR did confirm that there was a fire aboard the U.S.S. 
Constellation in August 1988, there is no indication that the 
veteran was injured or otherwise in danger due to the fire.  
There is no evidence contained in the SMRs to indicate that 
the veteran was attacked in 1973 or suffered an injury 
related to the 1988 fire.  An attempt to gather further 
information pertaining to the veteran's claimed stressors was 
made, but the NARA reported in October 2005 that further 
information was needed in order to process the request for 
information.  The veteran failed to respond to a January 2007 
letter which requested that he provide further information 
pertaining to his claimed stressors so that the NARA could 
complete a request for information.  Consequently, absent a 
diagnosis of PTSD specifically related to a verified 
stressor, service connection must be denied.  

Residuals of Hernia Surgery

In this case the veteran maintains that he has residuals of 
hernia surgery related to his military service.  The SMRs 
reveal that the veteran underwent a herniorrhaphy in August 
1988 which revealed reactive inguinal nodes and abscess 
formation and no hernia sack.  In September 1988 the wound 
was noted to be healing well.  The remaining SMRs do not 
document any further references to a hernia or surgery 
related to a hernia.  The VA outpatient treatment reports 
document that the veteran underwent a right inguinal hernia 
repair and umbilical repair surgery in June 2001.  He was 
noted to have a stitch abscess over the suture line in July 
2001.  A VA examination was scheduled in December 2006 to 
determine the medical probability that any current abdominal 
or genitourinary condition was the result of the pathology 
that necessitated the veteran's abdominal surgery in service.  
The veteran failed to report for the December 2006 VA 
examination and as such the claim must be decided on the 
evidence of record. See 38 C.F.R. § 3.655.  Under these 
circumstances, as there is no competent medical evidence 
establishing that the veteran has any current residuals of 
hernia surgery related to service, service connection must be 
denied.  

The Board notes that the veteran has alleged that he has PTSD 
and residuals of hernia surgery that are related to service.  
While the veteran is capable of providing information 
regarding his symptoms, as a layperson, he is not qualified 
to offer medical diagnosis or medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD or residuals of hernia surgery.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Veteran's Claims Assistance Act of 2000

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO wrote to the veteran in June 2002 and advised him to 
submit medical evidence showing a diagnosis of PTSD and 
residuals of hernia surgery.  The veteran was informed of 
what VA would do to assist him in developing his claims.  He 
was advised as to what evidence was required to substantiate 
his claims for service connection.  The veteran was informed 
of what he was responsible for in supporting his claims.  The 
veteran was also advised to submit any evidence that he had.  
A follow-up letter was mailed to the veteran in October 2005.  
He was informed of the status of his claims and he was again 
informed of the evidence required to substantiate his claims.  
He was advised that he could submit "buddy statements" 
containing verifiable information regarding the veteran's 
claimed stressors.  In a January 2007 letter the veteran was 
requested to provide further information pertaining to his 
claimed stressors.  Additionally, the veteran was told of the 
criteria used to award disability ratings and the criteria 
for assigning an effective date in the January 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA continued to deny the veteran's claim.  He was issued 
supplemental statements of the case (SSOCs) in November 2004 
and August 2007.  He was provided notice as to why the 
evidence of record failed to establish entitlement to service 
connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  He has been 
provided with notice of what VA would do in developing his 
claims and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA treatment reports in 
developing the veteran's claims.  The veteran was scheduled 
for several VA examinations for which he failed to report.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions. The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R § 
3.159(c)-(e) (2007).  This is especially so given the mandate 
of 38 C.F.R. § 3.655 that the case be decided based on the 
available record.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of hernia 
surgery is denied.


REMAND

As reported in the introduction, the Board notes that, after 
the veteran received notice of the February 2003 rating 
decision that denied service connection for loose upper 
teeth, he voiced his disagreement.  Evidence of record 
reflects that the veteran filed a statement in March 2003 
wherein he disagreed with the denial.  Nevertheless, an SOC 
has not yet been issued with regard to this issue.  In 
situations such as this, where the veteran has filed a notice 
of disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter for the issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Re-examine the issue of entitlement 
to service connection for loose 
upper teeth addressed by the veteran 
in his March 2003 statement.  If no 
additional development is required, 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2007), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


